Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Amendment filed on 9/13/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dublin et al. (US 2017/0150288 A1).
Claim(s) 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dublin et al. (US 2017/0150288 A1).
Regarding claim 40, Dublin discloses a method of controlling an audio system with at least two inputs in an automobile, the method comprising:
receiving at least one user interface command to modify a spatial placement of audio output from the audio system in the automobile (¶ 0039: “as the user adjusts the control”),
wherein the audio system comprises a set of speakers (104, 106, 122, 124) that provides the audio output across a soundstage with a left channel output (e.g., 506/526) and a right channel output (e.g., 508/528) (Figs. 6A/B and ¶ 0038); and
adjusting a perceived width of the soundstage between the left channel output and the right channel output from the audio system based upon the at least one user interface command to modify the spatial placement of the audio output (¶ 0040).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20, 21, 25-28, 30-32, 35-37, 39, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dublin in view of Soulodre (US 2011/0081032)
Regarding claim 31, Dublin discloses an automobile audio system comprising:
a set of speakers (104, 106, 122, 124) for generating an audio output in an automobile (Figs. 6A-B); and
a control system comprising a user interface (¶ 0038-0039: user adjusts sound stage control; the control being the user interface), the control system coupled with the set of speakers (¶ 0006) and configured to:
receive at least one user interface command to modify a spatial placement of audio output from the audio system in the automobile (¶ 0039: “as the user adjusts the control”),
wherein the set of speakers provides the audio output across a soundstage with a left channel output (e.g., 506/526) and a right channel output (e.g., 508/528) (Figs. 6A/B and ¶ 0038); and
adjust a perceived location (i.e. from location 506 to 528 and from 508 to 528, or vice versa) of at least one of the left channel output or the right channel output from the audio system based upon the at least one user interface command to modify the spatial placement of the audio output (Figs. 6A/B and ¶ 0038),
wherein the soundstage further comprises a phantom center image (502/522) between the left channel output and the right channel output (Figs. 6A/B), wherein the phantom center image of the audio output comprises a designated position of sound produced by the set of speakers other than physical locations of the set of speakers in the audio system (Figs. 6A/B: 502/522 is located somewhere other than at 104. 106, 122, or 124), wherein the designated position of sound produced by the set of speakers is detectable by a user and comprises an inter-aural phase and interaural level as perceived by the user that is consistent with a source from the designated position (¶ 0029), and

Dublin is not relied upon to disclose wherein adjusting the perceived location of at least one of the left channel output or the right channel output is performed while maintaining an approximately static phantom center image.
In a similar field of endeavor, Soulodre discloses wherein adjusting the perceived location of at least one of the left channel output or the right channel output is performed while maintaining an approximately static phantom center image (¶ 0057, 0073 teach that any one or more virtual speaker positions can be changed, which includes change the left and right virtual speaker positions while not changing the center virtual speaker position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein adjusting the perceived location of at least one of the left channel output or the right channel output is performed while maintaining an approximately static phantom center image,
the motivation being to: make sound appear to come from desired locations (Soulodre - ¶ 0077).
Regarding claim 32, Dublin-Soulodre discloses the automobile audio system of claim 31, and Dublin discloses wherein the designated position of sound produced by the set of speakers is detectable by a user and comprises an inter-aural phase and interaural level as perceived by the user that is consistent with a source from the designated position (¶ 0029).
Regarding claim 35, Dublin-Soulodre discloses the automobile audio system of claim 31, and Dublin discloses wherein adjusting the perceived location of at least one of the left channel output or the right channel output comprises one of: a) narrowing the soundstage, or b) widening the soundstage (¶ 0040).
Regarding claim 36, Dublin-Soulodre discloses the automobile audio system of claim 31, and Dublin discloses wherein the at least one user interface command comprises a control value (e.g., the mixing weight, or ¶ 0009: user-input value) command for modifying the spatial placement of the audio output (¶ 0039-0040).
Regarding claim 37, Dublin-Soulodre discloses the automobile audio system of claim 31, and Dublin discloses wherein the perceived location of at least one of the left channel output or the right channel output is adjusted by modifying a filter weight on at least one of the set of speakers (¶ 0008, 0038, 0041).
Regarding claim 39, Dublin-Soulodre discloses the automobile audio system of claim 31, and Dublin discloses wherein the control system is further configured to:
receive at least one additional user interface command to modify at least one of: a) a perceived location of a phantom center image of the soundstage, or b) content produced through an up-mixing of an audio system signal or additional audio channels across the audio system; and
adjust an additional spatial placement of the audio output from the audio system based upon the at least one additional user interface command (¶ 0039: user can adjust the control at other times in addition to the first time, thus providing at least one addition command to modify phantom location).
Claims 20, 21, 25, 26, 27, 28, 30 recite similar limitations as claims 31, 32, 35, 35, 36, 37, 39, respectively, and are rejected for the same reasons set forth above in the rejections of claims 31, 35, 35, 36, 37, 39, respectively.
Regarding claim 41, Dublin discloses the method of claim 40, wherein the soundstage further comprises a phantom center image (502/522) between the left channel output and the right channel output (Figs. A/B), wherein the phantom center image of the audio output comprises a designated position of sound produced by the set of speakers other than physical locations of the set of speakers in the audio system (Figs. 6A/B: 502/522 is located somewhere other than at 104. 106, 122, or 124),

Dublin is not relied upon to disclose wherein adjusting the perceived location of at least one of the left channel output or the right channel output is performed while maintaining an approximately static phantom center image.
In a similar field of endeavor, Soulodre discloses wherein adjusting the perceived location of at least one of the left channel output or the right channel output is performed while maintaining an approximately static phantom center image (¶ 0057, 0073 teach that any one or more virtual speaker positions can be changed, which includes change the left and right virtual speaker positions while not changing the center virtual speaker position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein adjusting the perceived location of at least one of the left channel output or the right channel output is performed while maintaining an approximately static phantom center image,
the motivation being to: make sound appear to come from desired locations (Soulodre - ¶ 0077).

Claim(s) 23, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dublin in view of Soulodre in view of Chrysanthokopoulos (US 7113610)
Regarding claim 23, Dublin-Soulodre discloses the method of claim 20.
Dublin-Soulodre is not relied upon to disclose wherein the phantom center image is initially set to a default designated position.
In a similar field of endeavor, Chrysanthokopoulos discloses wherein the phantom center image (virtual speaker) is initially set to a default designated position, wherein the default designated position is defined by a user or according to a characteristic of the automobile (detx38, paragraph spanning cols. 8-9: default designated position defined by user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the phantom center image (virtual speaker) is initially set to a default designated position, wherein the default designated position is defined by a user or according to a characteristic of the automobile,
the motivation being to: allow the user the option of designating the position prior to use in addition to during use, in order to allow more flexibility to the user’s experience (detx 38, paragraph spanning cols. 8-9).
Regarding claim 34, Dublin-Soulodre discloses the automobile audio system of claim 31.
Dublin-Soulodre is not relied upon to disclose wherein the phantom center image is initially set to a default designated position, wherein the default designated position is defined by a user or according to a characteristic of the automobile.
In a similar field of endeavor, Chrysanthokopoulos discloses wherein the phantom center image (virtual speaker) is initially set to a default designated position, wherein the default designated position is defined by a user or according to a characteristic of the automobile (detx38, paragraph spanning cols. 8-9: default designated position defined by user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the phantom center image (virtual speaker) is initially set to a default designated position, wherein the default designated position is defined by a user or according to a characteristic of the automobile,
the motivation being to: allow the user the option of designating the position prior to use in addition to during use, in order to allow more flexibility to the user’s experience (detx 38, paragraph spanning cols. 8-9).

Allowable Subject Matter
Claim 29, 38, 42, 43 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 29, the prior art of record alone or in combination fails to teach or suggest the following limitation of claim 29 in combination the rest of the limitations of claim 29:
“wherein the user interface command comprises a user profile command or a preset command attributed to a user of the automobile, wherein the user profile command or the preset command is obtained from an identification file attributed to the user”


In regard to claim 38, the prior art of record alone or in combination fails to teach or suggest the following limitation of claim 38 in combination the rest of the limitations of claim 38:
“wherein the user interface command comprises a user profile command or a preset command attributed to a user of the automobile, wherein the user profile command or the preset command is obtained from an identification file attributed to the user”


In regard to claim 42, the prior art of record alone or in combination fails to teach or suggest the following limitation of claim 42 in combination the rest of the limitations of claim 42:
“wherein the user interface command comprises a user profile command or a preset command attributed to a user of the automobile, wherein the user profile command or the preset command is obtained from an identification file attributed to the user”


Claim 43 is dependent upon claim 42.

Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive.
Applicant argues (Remarks: page 10-11) that:
“Claim 20 is amended herein to incorporate certain features of previously presented claim 22. As Applicant respectfully noted during the Interview, the combination of Dublin and Soulodre (used to reject claim 22) fails to teach or suggest at least: “wherein adjusting the perceived location of at least one of the left channel output or the right channel output is performed while maintaining an approximately static phantom center image.” (Claim 20). The Examiner notes in the Office Action that Dublin fails to teach or suggest the above-noted claim features. (Office Action at pages 5-6). The Examiner points to paragraphs 57 and 73 of Soulodre to allegedly overcome the deficiencies in Dublin. (Id.). However, paragraph 57 of Soulodre merely describes general processes in shifting virtual speaker locations for a listener, and fails to teach or suggest adjusting the perceived location of the left channel output and/or the right channel output, “while maintaining an approximately static phantom center image.” (Compare Soulodre at para. 57 with Applicant’s claim 20). Paragraph 73 of Soulodre merely describes the process of moving the “center channel sound as appearing to come from...” a location not corresponding to the physical location of the center speaker 1003. It appears that this portion of Soulodre contemplates moving a phantom (or virtual) center image of the audio output, which directly contradicts Applicant’s claimed process of “adjusting the perceived location of at least one of the left channel output or the right channel output ... while maintaining an approximately static phantom center image.” (Compare Soulodre at para. 73 with Applicant’s claim 20). As such, Soulodre does not remedy the admitted shortcomings of Dublin, and claim 20 (along with its dependents) is allowable over the Dublin/Soulodre combination. Similar rationale applies to independent claim 31, which is allowable over the proposed combination of Dublin and Soulodre. Should the Examiner decide to issue a subsequent action issuing any new rejection of claims 20 and/or 31 in this Application, Applicant requests that the subsequent action be made non-final, as the new rejection would not be necessitated by Applicant’s amendments herein. (MPEP 706.07(a)).”

In response, the examiner submits that paragraph [0073] of Soulodre is just one example of how to use the teachings of Soulodre, whereas paragraphs [0057] and [0077] teach to allow any sound source channel signal to appear to come from any desired location, which encompasses the claimed configuration of adjusting the perceived location of a left or right channel output while maintaining a static phantom center image.
Applicant argues (Remarks: page 11) that:
“Additionally, the proposed combination of Dublin and Soulodre fails to teach or suggest the features of new independent claim 40, including at least: “adjusting a perceived width of the soundstage between the left channel output and the right channel output from the audio system based upon the at least one user interface command to modify the spatial placement of the audio output.” As such, claim 40 (along with its dependents) is allowable over the combination of Dublin and Soulodre.”

In response, the examiner submits that paragraph [0040] of Dublin teaches adjusting the soundstage width.
Applicant argues (Remarks: page 11-12) that:
“Further, Applicant notes that the rejection of claims 29 and 38 relying in part on Maling is deficient because the reference (along with Dublin) fails to teach or suggest, “wherein the user interface command comprises a user profile command or a preset command attributed to a user of the automobile, wherein the user profile command or the preset command is obtained from an identification file attributed to the user.” As Applicant noted during the Interview, the general discussion of an uploaded audio file in Maling (even when combined with Dublin) does not equate to Applicant’s, “user profile command or the preset command is obtained from an identification file attributed to the user.” (Compare Maling at para. 55 with Applicant’s claims 29 and 38). Accordingly, Applicant requests withdrawal of the rejection of claims 29 and 38 using the Dublin/Maling combination. Should the Examiner decide to issue a subsequent action issuing any new rejection of claims 29 and/or 38 in this Application, Applicant requests that the subsequent action be made non-final, as the new rejection would not be necessitated by Applicant’s amendments herein. (MPEP 706.07(a)).”

Applicant’s arguments with respect to the claims 29 and 38 have been fully considered and are persuasive.  The rejection of claims 29 and 38 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687